Case 1:15-cv-02362-RBJ Document 114 Filed 08/06/20 USDC Colorado Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

    Civil Action No.: 1:15-cv-02362-RBJ

    DANA ALIX ZZYYM,

          Plaintiff,
    v.

    MICHAEL R. POMPEO, in his official capacity as Secretary of State; and
    RACHEL B. CRAWFORD,1 in her official capacity as the Director of the Colorado Passport
    Agency for the United States Department of State,

          Defendants.


                                    JOINT STATUS REPORT


         Pursuant to the Court’s July 6, 2020 Minute Order [ECF No. 113], the parties, through

undersigned counsel, hereby submit this Joint Status Report, and state as follows: On May 12,

2020, the United States Court of Appeals for the Tenth Circuit remanded the case to this Court

for further proceedings in accordance with its opinion. Following the mandate by the Tenth

Circuit, this Court vacated the State Department’s denial of Plaintiff’s passport application and

“direct[ed] counsel to confer in person or by telephone concerning how they wish to proceed and

then notify the Court either jointly or separately, as appropriate, of their positions.” [ECF No.

113]. Counsel for the parties have conferred by telephone, and the parties jointly recommend the

following:




1
 Rachel B. Crawford has succeeded Steven J. Mullen as the Director of the Colorado Passport
Agency for the United State Department of State and is automatically substituted as defendant
under Federal Rule of Civil Procedure 25(d).


                                                 1
Case 1:15-cv-02362-RBJ Document 114 Filed 08/06/20 USDC Colorado Page 2 of 2




       1. Within sixty (60) days of this Court’s Order remanding the matter to the State

          Department for reconsideration of Plaintiff’s passport application, the Plaintiff shall

          provide the following supplemental information or evidence (“Supplemental

          Materials”) to the Colorado Passport Agency: a current passport photograph, a

          photocopy (front and back) of Plaintiff’s current state identification card or driver’s

          license, and any update to the information on the two-page DS-11 that was executed

          on September 2, 2014.

       2. The State Department shall reconsider Plaintiff’s passport application within ninety

          (90) days of the receipt of Plaintiff’s Supplemental Materials.

       3. The parties shall submit a status report to this Court within thirty (30) days of the

          State Department’s decision on reconsideration of Plaintiff’s passport application.

Dated: August 6, 2020                        Respectfully submitted,

 ETHAN P. DAVIS                                       /s/ Paul D. Castillo__________
 Acting Assistant Attorney General                    Paul D. Castillo
                                                      LAMBDA LEGAL DEFENSE AND
 ANTHONY J. COPPOLINO                                 EDUCATION FUND, INC.
 Deputy Director                                      3500 Oak Lawn Ave., Suite 500
                                                      Dallas, TX 75219-6722
 /s/ Benjamin T. Takemoto                             Phone: (214) 302-2216
 BENJAMIN T. TAKEMOTO                                 Fax: (214) 219-4455
 (DC Bar # 1045253)                                   pcastillo@lambdalegal.org
 Trial Attorney
 United States Department of Justice                  Emily E. Chow
 Civil Division, Federal Programs Branch              FAEGRE DRINKER BIDDLE & REATH LLP
 Ben Franklin Station, P.O. Box No. 883               2200 Wells Fargo Center
 Washington, DC 20044                                 90 South Seventh Street
 Phone: (202) 532-4252                                Minneapolis, MN 55402-3901
 Fax: (202) 616-8460                                  Phone: (612) 766-7000
 E-mail: benjamin.takemoto@usdoj.gov                  Fax: (612) 766-1600
                                                      emily.chow@faegredrinker.com

Attorneys for Defendants                             Attorneys for Plaintiff Dana Alix Zzyym




                                                 2
